DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130276832 A1 to Langner et al. 
Regarding claim 1, Langner et al. discloses an apparatus comprising:
a hydraulic turbine (Fig. 1: 1) configured to rotate in a first direction by receiving a water current [0010]; 
a power generator [0010] coupled with the hydraulic turbine; and 
a control device [0015] configured to control the power generator, 
wherein the control device is configured to perform reverse rotation control and forward rotation control alternately a plurality of times [0014], the reverse rotation control causing a torque in a second direction opposite to the first direction to act on the hydraulic turbine to rotate the hydraulic turbine in the second direction, the forward rotation control reversing a direction of rotation of the hydraulic turbine to the first direction (claim 15),
wherein a first reverse rotation control is performed for a first duration of time, and wherein a first forward rotation control is performed immediately after the first reverse rotation control for a second duration of time, the second duration of time being different from the first duration of time [0014],
wherein a first torque acts on the hydraulic turbine to drive the hydraulic turbine during the first reverse rotation control [0014], wherein a second torque acts on the hydraulic turbine to drive the hydraulic turbine during the first forward rotation control performed immediately after the first reverse rotation control (claim 19). 
However, it fails to disclose a magnitude of the first torque is different from a magnitude of the second torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the magnitude of the first torque be different from the magnitude of the second torque, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to improve removal of debris by varying the torque in back and forth direction. 
Regarding claim 3, Langner et al. discloses an apparatus as described above including intermittently switching back and forth between forward and reverse directions on uneven intervals [0014].
However, it fails to explicitly disclose a second reverse rotation control is performed immediately after the first forward rotation control for a third duration of time, the third duration of time being different from the first duration of time, and a second forward rotation control is performed immediately after the second reverse rotation for a fourth duration of time, the fourth duration of time being different from the second duration of time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the direction controls each having different duration times since, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to continue and optimize cleaning.
Regarding claim 6, Langner et al. discloses the control device is configured to perform the reverse rotation control and the forward rotation control when a predetermined condition is established, and the predetermined condition includes at least one of: a condition that the power generator generates an amount of power smaller than a threshold value; a condition that the hydraulic turbine has a rotational speed smaller than a threshold value [0031]; a condition that a voltage of the generated 
Regarding claim 7, Langner et al. discloses an apparatus as described above including when power generated by the generator has reduced from power corresponding to a flow velocity by an amount having a first value [0031], the control device performs the reverse rotation control and the forward rotation control alternately a first number of times [0014].
However, it fails to explicitly disclose when power generated by the generator has reduced from the power corresponding to the flow velocity by an amount having a second value larger than the first value, the control device performs the reverse rotation control and the forward rotation control alternately a second number of times larger than the first number of times.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps for a further second value since, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to continue and optimize cleaning.
Regarding claim 8, Langner et al. discloses when the control device performs at least one of the reverse rotation control and the forward rotation control, the control device controls the power generator to rotate the hydraulic turbine at a rotational speed in accordance with a first control pattern, after driving the power generator in 
Regarding claim 9, Langner et al. discloses the hydraulic turbine has a horizontal-axis-type, propeller-type rotary blade (Fig. 1).
Regarding claim 11, Langner et al. discloses a power generation system configured to perform ocean current power generation or tidal power generation by using the hydroelectric power generation apparatus of claim 1, the ocean current power generation and the tidal power generation converting kinetic energy of running water into electric power [0010].
Regarding claim 12, Langner et al. discloses an apparatus comprising:
a hydraulic turbine (Fig. 1: 1) configured to rotate in a first direction by receiving a water current [0010]; 
a power generator [0010] coupled with the hydraulic turbine; and 
a control device [0015] configured to control the power generator, 
wherein the control device is configured to perform reverse rotation control and forward rotation control alternately a plurality of times [0014], the reverse rotation control causing a torque in a second direction opposite to the first direction to act on the hydraulic turbine to rotate the hydraulic turbine in the 
wherein a first torque acts on the hydraulic turbine to drive the hydraulic turbine during a first reverse rotation control [0014], and wherein a second torque acts on the hydraulic turbine to drive the hydraulic turbine during a first forward rotation control performed immediately after the first reverse rotation control (claim 19).
However, it fails to disclose a magnitude of the first torque is different from a magnitude of the second torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the magnitude of the first torque be different from the magnitude of the second torque, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to improve removal of debris by varying the torque in back and forth direction.
Regarding claim 13, Langner et al. discloses an apparatus as described above including intermittently switching back and forth between forward and reverse directions [0014] while applying a torque (claim 19).
However, it fails to explicitly disclose a third torque, different from the first torque, acts on the hydraulic turbine to drive the hydraulic turbine during a second reverse rotation control performed immediately after the first forward rotation control, and wherein a fourth torque, different from the second torque, acts on the hydraulic turbine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the direction controls each having different torques since, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to continue and optimize cleaning.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130276832 A1 to Langner et al. in view of US 20110018266 A1 to Oswald et al. 
Regarding claims 2 and 10, Langner et al. discloses an apparatus as described above including the power generator is a rotary electric machine [0010], and the control device [0015] includes a controller configured to transmit and receive power to and from the rotary electric machine in response to a control command issued from the controller [0031].
However, it fails to disclose:
an inverter.
the hydraulic turbine has a vertical-axis-type rotary blade.
Oswald et al. teaches:
an inverter [0034].
the hydraulic turbine has a vertical-axis-type rotary blade (Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the inverter as disclosed by Oswald et al. to the apparatus disclosed by Langner et al.
One would have been motivated to do so to provide battery power to the rotary electric machine. 

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument of “nowhere in Langner teaches differentiating the magnitude of torque in the reverse rotation and the forward rotation”, based on further consideration, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the case law (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) in order to vary the torque magnitude value of the forward and reverse rotation. Langner discusses applying a torque on the rotor [0003] and using multiple operating speeds [0012]. Therefore, one having ordinary skill in the art could apply the multiple operating speeds along with the correlation between speed and torque in order to vary the values of torque since the result effective variable (torque) has already been discussed in Langner. 

Conclusion




































THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIET P NGUYEN/Primary Examiner, Art Unit 2832